 J. P. STEVENS &r COMPANY33J. P. Stevens & Company, Inc. and AmalgamatedClothing & Textile Workers Union, AFL-CIO.Case 10-CA 12350January 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn December 22, 1977, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed anexception and a supporting brief; the Charging Partyfiled exceptions and a brief, a reply to Respondent'ssupplemental brief, and a motion to remand to theAdministrative Law Judge; and Respondent filedcross-exceptions and a brief, an answering brief tothe exceptions of the General Counsel and theCharging Party, a supplemental brief, and a replybrief to the motion to remand.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.1. After the close of the hearing, but prior to issu-ing his Decision herein, the Administrative LawJudge issued a Notice To Show Cause why he shouldnot take notice, in determining the appropriate rem-edy, of prior Board and court decisions involving Re-spondent, to which the Charging Party and GeneralCounsel had referred in their briefs. Respondent fileda timely brief (refiled herein as its supplementalbrief). Subsequent to the issuance of the Administra-tive Law Judge's Decision, the Charging Party filed areply thereto and a motion to reopen the record (re-filed herein). The Charging Party also filed with theBoard a motion to remand to the AdministrativeLaw Judge for consideration its motion to reopen.The Charging Party's motion to remand is herebydenied as lacking in merit.2. Although the complaint alleged that on orabout May 10, 1976, Supervisor Dale Stevenson un-lawfully interrogated and threatened employees, theAdministrative Law Judge failed to consider the tes-timony of Joe Louis Robinson that Stevenson askedhim during a conversation if he had "mailed in hisunion card yet." Stevenson, in denial, recalled nosuch conversation. There is an issue of credibility240 NLRB No. 35which, however, cannot be determined from the rec-ord as a whole because the Administrative LawJudge discredited Stevenson's testimony in one in-stance and credited it in another. Rather than re-mand the case for resolutions of credibility, we be-lieve it would better serve the purposes of the Act todecide the case now, dismissing this aspect of thecomplaint, particularly because the remedy wouldnot in any event be affected. Accordingly, the com-plaint insofar as it alleges unlawful threats to andinterrogation of employee Robinson is dismissed.3. In his exception the General Counsel requeststhat the Board's Order be applied to all of Respon-dent's plants. In view of Respondent's history of seri-ous and similar violations of the Act ' and its disre-gard of past Board Orders,2we find merit in theGeneral Counsel's exception. Accordingly, we shallorder Respondent to cease and desist from engagingin unfair labor practices on a corporationwide basis.See J. P. Stevens & Co., Inc., 239 NLRB No. 95(1978).4. The Charging Party also seeks certain addition-al remedies. Considering Respondent's long historyof violations of employee rights and its flagrant disre-gard of Board decisions and court orders, and for thereasons set forth in J. P. Stevens & Co., Inc., supra,we shall grant the following additional remedies:mailing of the notice to all employees, reading of thenotice, union access to bulletin boards and lists ofemployees' names and addresses, and in-plant accessfor the Union. In addition, as Respondent contendsthat the alleged violations, if any, were committed bytwo minor supervisors, we shall order Respondent toissue written instructions to all of its supervisors atthe plant involved herein to comply with the noticeof employees marked "Appendix A."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedand set out in full below, and hereby orders that Re-spondent, J. P. Stevens & Company, Inc., New]See J P. Stevens and Co., Inc., 157 NLRB 869 (1966): 163 NLRB 217(1967): 167 NLRB 258 (1967); 171 NLRB 1202 (1968); 179 NLRB 254(1969): 181 NLRB 666 (1970); 183 NLRB 25 (1970); 186 NLRB 180 (1970):190 NLRB 751 (1971) 205 NLRB 1032 (1973): 217 NLRB 513 (1975): and220 NLRB 270 (1975). See also The Blackhawk Corporation, 177 NLRB 944(1969). and 183 NLRB 267 (1970).Respondent has been found in civil contempt by various United Statescourts of appeals. See ANLR B v. J P. Stevens & ompnanr Inc.. GulistanDivision. 538 F.2d 1152 (5th Cir. 1976): .R B v. .P. Stevens & Co.. Inc.563 F 2d 8 (2d Cir. 1977)J. P. STEVENS & COMPANY 33_> _ A, ........ 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, New York, its officers, agents, successors, andassigns, shall, on a corporationwide basis:1. Cease and desist from:(a) Coercively interrogating employees about theiror other employees' union activities or desires.(b) Threatening employees with reprisals becauseof their union activities or protected concerted activi-ties.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post in conspicuous places in each of Respon-dent's plants, including all places where notices toemployees are customarily posted, for a period of 60consecutive days, copies of the attached noticemarked "Appendix A." Copies of said notice,3onforms provided by the Regional Director for Region10, shall be signed on behalf of Respondent by itspresident and the chairman of its board of directorsand, in addition, by each of the other members of theboard of directors and by the highest managerial of-ficial of the plant in which the notice is posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Reproduce and mail to the home of each of itsemployees at all of its plants a facsimile of the afore-said signed notice, together with the letter appendedhereto as "Appendix B." Said letter shall be repro-duced on the Company's regular business stationeryand signed by the highest official of the recipient'splant. Also include in appropriate company publica-tions, such as employee newsletters, a copy of thenotice, together with Appendix B. Respondent shallprovide the Regional Director for Region 10 withproof of such mailing and publication.(c) Reproduce and give to each supervisor at itsTifton, Georgia, facilities a facsimile of the aforesaidsigned notice and give written instructions, signed bythe highest official at the plant, to each supervisor tocomply with the provisions of the notice. Respondentshall provide the Regional Director for Region 10with proof of its compliance with this paragraph.(d) At such reasonable time after the entry of thisOrder as the Board may request, convene duringworking time by departments and shifts all its em-ployees in each of its plants and, at its option, eitherhave the notice read by the highest managerial offi-cial in the plant or provide facilities and permit aIn the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations BoardBoard agent to read the notice to the said employees.In the event Respondent chooses to have the noticeread by its official, the Board shall be afforded areasonable opportunity to provide for the attendanceof a Board agent.(e) Upon request of the Union, made within 2years from the date hereof, immediately grant theUnion and its representatives reasonable access tothe plant bulletin boards and all places where noticesto employees are customarily posted, at each of Re-spondent's plants, for a period of I year from thedate of request.(f) In the event that during a period of 2 yearsfollowing entry of this Order, any supervisor or agentof Respondent convenes any group of employees atany of Respondent's plants and addresses them onthe question of union representation, give the Unionreasonable notice thereof and afford two union rep-resentatives a reasonable opportunity to be present atsuch speech and, upon request of said representa-tives, permit one of them to address the employeesfor the same amount of time as Respondent's ad-dress.(g) If, within the next 2 years, the Board schedulesan election in which the Union participates at any ofRespondent's plants, then, upon request by theUnion, afford at least two union representatives rea-sonable access to each of Respondent's said plantsand appropriate facilities to deliver a 30-minutespeech to employees on working time, the datethereof to be within 10 working days before but notwithin 48 hours prior to any such election.(h) Upon request of the Union, immediately fur-nish it with lists of the names, addresses, and classifi-cations of all of Respondent's employees at each ofits plants as of the latest available payroll date andfurnish a corrected, current list to the Union at theend of each 6 months thereafter during the 2-yearperiod referred to above.(i) For the 2-year period, upon request of theUnion, without delay. permit a reasonable number ofunion representatives access for reasonable periodsof time to all of its canteens and rest and other non-work areas, including parking lots, within each of itsplants, for the purpose of communicating orally andin writing with the employees in such areas duringchanges of shift, breaks. mealtimes, or other non-work periods. Respondent shall formulate rules onthis subject in the same manner as provided in J. P.Stevens & Co., Inc., 239 NLRB No. 95 (1978).(j) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.II IS FURIItER ORDERFI) that the allegations of un- J. P. STEVENS &r COM PANY35lawful conduct not specifically found to be violativeherein shall be dismissed.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto give evidence, the National Labor RelationsBoard has again found that we violated the NationalLabor Relations Act. We intend to abide by the fol-lowing:The Act gives all employees these rights:To engage in self-organization.To form, join, or help unions.To bargain collectively through representa-tives of their own choosing.To act together for purposes of collectivebargaining or other mutual aid or protection.To refrain from any or all these things.WE WILL NOT coercively interrogate our em-ployees about their or other employees' unionactivities or desires.WE WILL NOT threaten employees with repri-sals because of their union activities or protectedconcerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under the National LaborRelations Act.WE WILL send to all our employees copies ofthis notice, with an explanatory letter; WE WILLgive all our supervisors at Tifton, Georgia, cop-ies of this notice and instruct them to complywith its provisions. we WiL.L read this notice toall our employees; and WE WILLt. grant the Union,as ordered, access to our bulletin boards, accessto our nonwork areas, speaking opportunities,and lists of names and addresses of our employ-ees at many of our plants.J. P. STEVENS & Co.. INC.APPENDIX BDear Stevens Employee:This letter, and the enclosed notice, is being sent toall J. P. Stevens employees to inform you of a recentdecision by the National Labor Relations Board * re-lating to the Stevens facilities in Titon, Georgia.If the Board's Order is enforced by a court of appeals, insert at thispoint, "approved by a United States Court of AppealsThe Amalgamated Clothing & Textile WorkersUnion, AFL CIO, has been trying to organize theTifton hourly employees for the purpose of havingthem select that Union as their collective-bargainingrepresentative. After a hearing the National LaborRelations Board found that the Company interferedwith, restrained, and coerced employees in the exer-cise of their rights under the National Labor Rela-tions Act.As you can see from the enclosed notice, the Com-pany has promised that, in the future, we will complyin good faith with the labor laws.SINCERELY YOURS(PLANT MANAGER,DECISIONSTATEMENT OF THE CASEJERRY B STONE. Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was tried pursuant to due notice onSeptember 14 and 15, 1977, at Tifton, Georgia.The charge was filed on October 26, 1976. The amendedcomplaint in this matter was issued on May 25, 1977. Theissues concern () whether Josephine Brooks is a supervisorwithin the meaning of Section 2(11) of the Act and (2)whether Respondent, by certain supervisors, engaged inconduct violative of Section 8(a)(1) of the Act by (a) crea-tion of the impression of surveillance of employee unionactivities, (b) promise of benefits, (c) threats of reprisals,and (d) interrogation of employees about their or otheremployees' union activities.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel, the Charging Party, and Respondent and havebeen considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and ad-missions therein.J. P. Stevens & Company, Inc., Respondent, is, and hasbeen at all times material herein, a Delaware corporation,with an office and place of business located at Tifton,Georgia, where it is engaged in the manufacture of clothproducts.Respondent, during a representative I-year period, soldand shipped finished products valued in excess of $50,000directly to customers located outside the State of Georgia.As conceded by Respondent and based upon the fore-going, it is concluded and found that the Respondent is,and has been at all times material herein, an employer en-lawful conduct not specifically found to be violativeJ. P. STEVENS & COMPANY 35A.... mu, .. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.I. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing & Textile Workers Union, AFL-CIO, is and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Supervisory Status1. The status of Dale Stevenson is not disputed. Uponconsideration of the original complaint and answer, theamended complaint and answer, and the credited testi-mony of witnesses, it is concluded and found that DaleStevenson occupied the position of shift foreman for Re-spondent and is and was a supervisor within the meaningof Section 2(11) of the Act.2. The status of Arlie Blevins is not disputed. Upon con-sideration of the pleadings and admissions therein and thecredited testimony of witnesses, it is concluded and foundthat Arlie Blevins is an overseer and is and was a supervis-or within the meaning of Section 2(11) of the Act.3. The status of Josephine Brooks is disputed. The Gen-eral Counsel alleges and contends that Brooks is a super-visor within the meaning of Section 2(11) of the Act. Re-spondent contends that Brooks does not possess theauthority of a supervisor within the meaning of Section2(11) of the Act.Josephine Brooks is employed as a section leader in Re-spondent's mending department. The overall supervisor ofsuch department is Arlie Blevins. Said department has ap-proximately 110 employees and has 3 section leaders.Brooks' section has approximately 30 employees. Employ-ees in the mending department are classified as menders,regraders, and cloth suppliers. Brooks has been a sectionleader for approximately 13-14 years. Section leaders re-ceive a higher rate of pay than other employees. Thus, sec-tion leaders receive $4.28 per hour, compared with $3.90per hour for regraders and $3.66 per hour for menders.Brooks' duties include supplying the needs of menders,looking for defects to determine what needs to be done andhow to repair, and deciding whether to repair items.Brooks mends only on rare occasions. Brooks keeps timerecords on employees in her section, passes out paychecksto employees in her section, and has a desk in Blevins'office and a key to said office. Some critical styles of clothare inspected by regarders. If defects are noticed, usuallythe section leader decides whether the material passes andproceeds to finishing or is returned to the mender for re-pairing, but not on production time. Section leaders mustinitial certain tickets for employees to receive incentivepay. Section leaders also can "no-credit" work, resulting inemployees being paid in accordance with time as opposedto "production." In the absence of Supervisor Blevins, sec-tion leaders oversee their sections in the department.Brooks exercises authority in a limited way as regardsThe facts are based upon the pleadings and admissions therein.granting time off to employees. Brooks testified to the ef-fect that she had been granted authority to grant time offon a limited basis when an employee had a doctor's ordental appointment. Testimony of employee Henderson,however, revealed that Brooks granted her a day off on twooccasions for personal reasons. Most persuasive was em-ployee Joe Louis Robinson, a witness for Respondent, whotestified that Brooks had authority on minor matters togrant time off and that she had been granted time off byBrooks to go to the bank or to attend to personal business.Considering all of the foregoing, I am persuaded that thefacts reveal that Brooks has authority to responsibly directwork of employees in her section, that Brooks exercisesjudgment in an independent manner affecting employeeearnings, and that Brooks exercises independent judgmentin granting employees time off for a day or less involvingpersonal business. Such authority and conduct reveal thatBrooks is a supervisor within the meaning of Section 2(11)of the Act. It is so concluded and found.B. The Events of May 10, 1976 2On May 10, 1976, Supervisor Stevenson spoke to Burksin the back of the plant. Stevenson asked Burks if he hadsigned a union card. Burks told Stevenson that he hadsigned a union card. Stevenson asked Burks why he hadsigned a union card. Burks told Stevenson that he hadsigned a union card because he wanted better benefits andmore days off for vacation. Stevenson told Burks that hehad done a fool thing, that he could take 2 weeks' vacationif he put in for it ahead of time.Respondent's vacation pay policy is as follows: An em-ployee who has been employed for I year as of June 15 ofthe current year is entitled to 2 percent of said employee'sgross earnings and I week's time off. An employee who hasbeen employed for 5 years as of June 15 of the current yearis entitled to 4 percent of said employee's gross earningsand 2 weeks' time off. An employee who has been em-ployed for 15 years as of June 15 of the current year isentitled to 6 percent of said employee's gross earnings and3 weeks' time off. The above policy was in effect at thetime of Stevenson's statements to Burks on May 10, 1976.Burks was employed initially sometime apparently short-ly after July 1, 1971. Burks, in accordance with Respon-dent's vacation pay policy, had been receiving I week'stime off and 2 percent of his gross earnings for vacationpay.3Since Burks would not have completed 5 years ofemployment by June 15, 1976, Burks would not have beenentitled to 4 percent of his gross earnings or 2 weeks' timeoff as regards the 1976 vacation pay plan. Rather, Burkswould have been entitled to receive 2 percent and I week'stime off around July 1976 and would have been entitled asof June 15, 1977, to the 4 percent of his gross earnings andThe two witnesses to the events of May 10, 1976, were employee Burksand Supervisor Stevenson. Burks testified to interrogation by Stevenson.Stevenson's testimony was not in denial that such interrogation occurredbut was of the "I don't recall" type of answer. Burks testified to a conversa-tion about vacation time. Stevenson's testimony was in denial that he prom-ised Burks vacation time if he rejected the Union. I credit Burk's testimonyover Stevenson's as to the events in question3 The 2 percent of gross earnings appears to be substantially equivalent toan average week's pay. J. P. STEVENS &r COMPANY372 weeks' time off. Burks testified to the effect that the con-versation with Stevenson on May 10, 1976, was the firstconversation wherein he had been told that he could have2 weeks off.Considering the foregoing, I am persuaded and concludeand find, as alleged, that Respondent, by Stevenson, un-lawfully interrogated Burks about his union activity onMay 10, 1976. There is no evidence of legitimate need forsuch interrogation. Nor is there evidence that assurances ofnonreprisal were given to Burks by Stevenson. Under suchcircumstances, the interrogation of Burks as to his unionactivity was coercive in nature and therefore violative ofSection 8(a)(1) of the Act. It is so concluded and found.Considering the foregoing, I am persuaded and concludeand find that the statements of Stevenson to Burks did notconstitute, as alleged, unlawful promise of benefits to em-ployees if the employees rejected the Union. First, there isno evidence that Stevenson spoke to Burks concerning va-cation pay or time off based upon the question of rejectionof the Union. Further, it is clear that Respondent had avacation plan in existence and that Burks was receiving aI-week vacation in accordance with the plan. AlthoughBurks testified to the effect that this was the first time hehad been told that he could take a 2-week vacation if heput in for it, I find it hard to believe that an employee ofapproximately 5 years' duration would not be aware of thegeneral outline of the vacation pay plan and aware thatafter 5 years as of June 15 of the year that he would beentitled to a 2-week vacation. I am persuaded that undersuch circumstances the remarks suggest that Stevensonmay have been confused as to exactly when Burks hadbeen initially employed and that Stevenson's remarks wereintended merely as argument relating to the existing planas opposed to Burks' reasons for wanting a union. Further,I am persuaded that Burks would reasonably recognizeStevenson's statements as arguments and not as promise ofbenefits dependent upon rejection of the Union. Accord-ingly, the allegation of unlawful conduct in such regard isrecommended to be dismissed.C. Events of June 21, 1976 4On June 21, 1976, Supervisor Brooks approached em-ployee Henderson at her machine and asked Henderson ifshe had attended a union meeting at the Ramada Inn.Henderson told Brooks that she did not know that she hadbeen supposed to go to the meeting. At this time someonecalled Brooks and Brooks left Henderson.On June 21, 1976, Supervisor Brooks approached em-ployee Byrd at her table while Byrd was talking to severalfellow employees. What occurred is revealed by the follow-ing credited excerpts from Byrd's testimony.Well, we was there talking and Jo, she come up, andwe was talking about the union and she asked us ifwe'd signed a union card, but Mary Ann and I, wehad; Beverly, she hadn't. And she asked did we know4 The facts are based upon the credited testimony of Henerson and Byrd.I found Henderson and Byrd both more frank-forthright- and truthful-ap-pearing witnesses than was Brooks. I credit their testimony over Brooks'swhere in conflict.anybody who had signed a union card and we told herno. So she asked us did we go to the meeting down atthe Ramada Inn. So she asked us did we see any carsdown there and we told her no, but Beverly had seenBilly Kimbrough's truck, and she told her.And she said all the things that J. P. Stevens haddone for Billy Kimbrough while he was pushing theunion and she was needed on the perch, so she left.Well, she said that we had it good then, but if theunion come in things like we could come in and, like,if we had to leave or something, we could leave; but ifthe union come, we couldn't do it.Well, she said that Beverly was working eight hoursmore or less like we wanted to but the union would-well if the union come in we would have breaks andthings now, that we would just have our breaks and wewould have to give the union them eight hours.She said with the hours, like, now we worked eighthours and we have breaks and maybe sometimes youdon't go right back after the break is over; but she saidif the union was in, that soon as that break over you'llhave to be right back at work.Considering the foregoing, I am persuaded and concludeand find, as alleged, that Respondent, by Brooks, engagedin unlawful interrogation of employees about their andother employees' union activities. There is no evidence oflegitimate need for such interrogation. Nor is there evi-dence that assurances of nonreprisals were given to theemployees. Under such circumstances, such interrogationas to union matters was coercive in nature and violative ofSection 8(a)(1) of the Act. It is so concluded and found.Considering the foregoing, I am persuaded, and con-clude and find, that the Respondent, by Brooks, as alleged.threatened employees with reprisals, tougher work condi-tions, if the Union were selected. Such conduct is violativeof Section 8(a)(l) of the Act. It is so concluded and found.D. Events of August 1976 5On a day in August 1976, employee Sue Domingue wasat her machine talking to an employee named Opal Weeksabout the Union. Weeks and Domingue had talked aboutthe Union in the past, and Weeks had expressed the opin-ion that the plant would be closed if the Union came in.On this occasion in August 1976, Weeks expressed suchopinion to Domingue. While Weeks and Domingue weretalking, Supervisor Blevins walked up and asked themwhat they were talking about. Weeks and Domingue toldSupervisor Blevins that they were talking about the Union.Domingue asked Supervisor Blevins what would happen ifthe Union came in. However, Weeks stated in effect againthat the plant would shut down if the Union came in. Blev-5The facts are based upon a composite of the credited aspects of thetestimony of Domingue and Blevins. Weeks was also presented as a witnessto the issues involved in the events. Weeks clearly appeared to be an unrelia-ble witness, lacking in frankness and forthrightness. I discredit her testi-mon)y. Domingue and Blevins both appeared to be witnesses attempting totell the truth. Domingue, however, appeared reluctant to speak loudlyenough to be heard. Domingue did not appear to have a reasonably preciserecollection of when the event occurred. In sum, I find Blevins to appear amore reliable witness as to the events in August 1976 and credit his testi-mony over Domingue's where in conflict.I.~ ~ P. S T E E N .C O M P A N Y.._ _E  38DECISIONS OF NATIONAL LABOR RELATIONS BOARDins made no comment and turned and walked away.Considering the foregoing, I am persuaded and concludeand find that the facts do not establish, as alleged, thatRespondent, by Blevins, on August 15, 1976, threatened itsemployees that it would close the plant if the Union weresuccessful in its organizational campaign. The GeneralCounsel contends mainly that Supervisor Blevins specifi-cally made a statement constituting a threat as alleged.Witness Domingue testified in effect to such a specificstatement by Blevins. I have credited Blevins' testimony tothe effect that he did not make such statement and havediscredited Domingue's testimony to such effect. The Gen-eral Counsel, however, further contends, if the facts are asfound herein, that Respondent, by Blevins, in effect adopt-ed such statements of a threatening nature made by Weeksby virtue of Blevins' silence at the time. The General Coun-sel argues that the facts and findings thereupon in Rich-lands Textile, Inc., 220 NLRB 615, 619 (1975), support afinding of violative conduct by the silence of SupervisorBlevins in the face of Weeks' statement. I reject such con-tention. Generally speaking, a respondent is not responsi-ble for statements made by a third party who is not anagent. The Richlands case findings and conclusions of lawrepresent in effect an exception to the general rule. In theRichlands case the respondent was held liable for the fail-ure to repudiate letters written by a prominent citizenwhich were distributed in such a manner as to indicate thatthe letters were authoritative. In the instant case there is noevidence to reveal that Weeks was a person who employeesshould believe had inside or authoritative information orconveyed such information as to so indicate. No duty aroseunder such circumstances for Blevins to disavow suchstatements. Blevins' silence and walking away from theconversation more realistically reveal that he was not get-ting involved in the employee discussion about the Union.Accordingly, it is recommended that the allegations of un-lawful conduct in such regard be dismissed.E. Alleged Events of August 28, 1976Taylor testified to the effect that on August 28, 1976, hehad a conversation with Supervisor Stevenson wherein Ste-venson referred to three employees nearby who were talk-ing and said that he did not know what they were talkingabout, but if it were about the Union and the Union camein, that they would be sorry. Taylor testified to the effectthat Stevenson asked him how he thought the Union wasdoing and that he (Taylor) responded that he didn't know.Taylor also testified that Stevenson stated that he knewwhich seven people from A shift went to the first unionmeeting. Stevenson denied making such statements.Cross-examination of Taylor as to how he recalled thatthe events occurred on August 28, 1976, revealed, in myopinion, that Taylor had no independent recollection ofthe date of August 28, 1976, but relied on the fact that suchdate was used in a pretrial statement. Thus, when ques-tioned, Taylor repeated the date of August 28, 1976, as thedate of the event but gave no reason for the recollection ofsuch date. Taylor, however, placed the day of the week ofthe event as being Thursday. It is noted that August 28,1976, occurred on a Saturday. Part of Taylor's confusion asregards his pretrial statement and statement to the Boardappears to flow from the fact that a pretrial statement wastaken from Taylor close to the time of the alleged eventsand that at a much later date this statement became hisBoard pretrial affidavit when submitted to the Board andsworn to before an Board agent. Taylor later received acopy of such statement back from the General Counselwhen he received his trial subpena. In such statement werestatements by Taylor pertaining to remarks allegedly byStevenson as to employees paid by the Union. At the trialTaylor had no recollection of such remarks by Stevenson.In many respects Taylor appeared a confused witness. I amnot persuaded that his testimony is reliable, and I find thatStevenson's testimony in denial of the events appear morereliable. I credit Stevenson's testimony in denial overTaylor's testimony as to the alleged events.6Considering the foregoing, I am persuaded and concludeand find that the evidence does not establish that Supervis-or Stevenson engaged in unlawful interrogation as to unionactivities as regards Taylor on August 28, 1976, and doesnot establish that Stevenson threatened employees throughTaylor with threats of reprisals on August 21 or 28, 1976.Accordingly, allegations of unlawful conduct in such re-gard will be recommended to be dismissed.F. Events of September 13, 1977 7On September 13, 1977, the day before the trial in thismatter, Supervisor Blevins attended a meeting with compa-ny lawyers. After such meeting Blevins walked byDomingue's work station. At such time Overseer Blevinsasked Domingue how she was doing. Domingue told Blev-ins that she was tired. Blevins told Domingue that he wastired, that there was no sense to all the mess that had beengoing around there that day, and that he had wanted to goto a funeral and should have gone but had not been able togo. Domingue asked Blevins why he hadn't been able to goto the funeral. Blevins told Domingue that he had beenwith the lawyers all evening and that someone had saidthat he had said that the plant would shut down if theUnion were voted in. Domingue told Blevins that heshould not worry about it, that it would blow over one day.Considering the foregoing, I conclude and find that theevidence is insufficient to establish, as alleged, that Re-spondent, by Blevins, threatened an employee with reprisalif she testified in a National Labor Relations Board pro-ceeding. Accordingly, allegations of unlawful conduct insuch regard will be recommended to be dismissed.the complaint alleges unlawful interrogation as to union activity byStevenson as occurring on August 28. 1976. The complaint also alleges thatStevenson. on August 21. 1976, threatened an emplo)yee with reprisals. It isclear that Taylor's testimony was presented as to these two issues hut asoccurring on August 28. 1976.The facts are based upon a composite of the credited aspects of thetestimony of Domingue and Blevins. Considering Domingue's initial directtestimony and the failure to include reference therein to remarks by Blevinsas to "not forgetting." I discredit Domingue's testimony to the effect thatBleins stated at the end of the conversation that "he wasn't going to for-get." I credit Blevins' denial that he made such statement. I am persuaded.considering the logical consistency of the evidence, that Domingue did statein effect to Blevins that the matter would "blo' over." I discredit the testi-mon of Domingue and Blesins inconsistent with the facts found. J. P. STEVENS & COMPANY39IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Both the General Counsel and the Charging Party con-tended in briefs for extraordinary remedies in this case. Iissued a notice relating to the taking of official notice ofpast Board decisions relating to Respondent's history ofunfair labor practices and according Respondent the rightto present argument as to whether official notice should betaken of certain prior cases involvingRespondent and ar-gument relating to possible remedy.In accordance with such notice, I have officially notedthe decisions in J. P. Stevens and Co., Inc., cases, reportedat 157 NLRB 869 (1966); 163 NLRB 217 (1967); 167NLRB 266; 167 NLRB 258; 171 NLRB 1202 (1968); 179NLRB 254 (1969); 181 NLRB 666 (1970); 183 NLRB 25;186 NLRB 180; 190 NLRB 751 (1971); 205 NLRB 1032(1973); 217 NLRB 513 (1975): and 220 NLRB 270 (1975).9Upon consideration of the record in this case, argumentsas to remedy, and Respondent's past history of unfair laborpractices of the type involved in this proceeding and ofother types, and for substantially the same reasons set forthby the Board in the J. P. Stevens case reported at 220NLRB 270, I find merit in the General Counsel's requestthat an order requiring posting of the remedial notice at allof Respondent's plants be issued.In such case reported at 220 NLRB 270, the Board said:i Respondent's supplemental brief received following such notice hasbeen considered.i do not find it necessary to consider the history of unfair labor practicesreferred to in The Black HawA Corporation cases, reported at 167 NLRB 266(1967) and 183 NLRB 267 (1970). Were I to consider such cases, the remedyrecommended would not be affected.In view of the extensive history of unfair labor prac-tice violations by this Respondent and the repeatedviolations of the Act which are similar to those foundin this case, we find that employees of the Respondentat other plants must be assured of their rights underthe Act and that other employees must be assured thatthey are protected against similar violations by thisRespondent. Accordingly, we find it necessary in thesecircumstances to order that Respondent post the no-tice at all of its plants.Thus, as indicated, it will be recommended that Respon-dent post the required remedial notice in all of its plants.The Charging Party, in addition to corporationwideposting of the remedial notice, requests additional reme-dies of (I) mailing of the order, (2) access to bulletinboards, (3) access to employee lists, (4) reading of postednotice, (5) in-plant access to employees in nonwork areasduring nonwork time, and (6) awarding of costs. I am notpersuaded that the violations in this case reveal the neces-sity for the remedies referred to above. Rather, I am per-suaded that the remedies recommended are adequate toeliminate the effect of the unfair labor practices found.0Because of Respondent's history of unfair labor prac-tices, I find that an order not only requiring cessation ofspecific unfair labor practices but also requiring Respon-dent not to interfere with protected rights in any othermanner is appropriate and necessary.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. J. P. Stevens & Company, Inc., Respondent, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Amalgamated Clothing & Textile Workers Union,AFL-CIO, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]to See J P. Stevens case reported at 200 NLRB 270. 271 (1975).J. P. STEVENS & COMPANY 39